DETAILED ACTION
1.	This action is responsive to the communications filed on 03/28/2022.
2.	Claims 1, 3-7, 9-11, 13-17, 19-21 are pending in this application.
3.	Claims 1, 11, 21, have been amended.
4.	Claims 2, 8, 12, 18, have been previously cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9-11, 13-17, 19-21 have been considered but are moot in view of the new ground of rejection. 

Claim Interpretation
While claim 1 recites a series of steps to be performed, applicant is reminded that it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps. Please see MPEP 2101.01 II.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 11, 13-17, 19, 21, are rejected under 35 U.S.C. 103 as being unpatentable over Nix (US 10,169,587) in view of Tsirkin (US 2018/0248871).
Regarding claim 1, Nix disclosed:
A method at an electronic device (Device 101), the method comprising: 
initiating authentication with a network (112 - fig. 3A) through a network element (initiator proxy 102)(Column 15, Lines 9-25, Figure 3a, initiator 102 (i.e., network element) derives PKI keys and conducts a key exchange algorithm in order to derive a shared secret key with responder 101x.  Figure 3a, device 101 including responder 101x. Column 15, Lines 44-67, responder 101x receives message 122 and follows steps to generate a Device Provisioning Protocol (DPP) authentication response, which comprises message 123); 
providing a configuration request (message 121), the configuration request including an attribute set (parameters) for the electronic device, wherein the attribute set contains a global Media Access Control (MAC) address or a hash of the global MAC address (Column 14, Line 58 – Column 15, Line 8, in message 121 (i.e., configuration request), initiator 102 receives a bootstrap public key Br 101a for responder 101x. Message 121 includes associated information for responder 101x, including device identity, MAC.R 101d, Br 101a and possible parameters (i.e., attribute set). Figure 3a, Column 12, Lines 5-18, device database records a responder identity 101d, which is in the form of a MAC address, MAC.R 101d. Column 12, Lines 48-52, device 101 communicates with access point using credentials after DPP and a configuration step. Column 15, Lines 1-8, associated information for responder 101x is transferred in message 121, such as device identity and MAC.R 101d); and 
receiving a configuration response (DPP configuration response), the configuration response including a certificate or credential (network credentials 109) for future authentication with the network (Figure 3a, 124: DPP configuration response. Column 17, Lines 14-23, in message 124, the network credentials 109 as a configuration object are sent to the responder 101x. Responder 101x decrypts the message using its mutually derived symmetric key, and records the network credentials so that that the device can apply the credentials to communicate with access point 105).
While Nix disclosed authenticating with the network (see above), Nix did not explicitly disclose sending a request to find a connection point, the request comprising a new MAC address; receiving a response to the request from the network; and providing the certificate or credential to the network for authentication.
However, in an analogous art, Tsirkin disclosed sending a request to find a connection point (Paragraph 37, Figure 2, step 206, the processing device or “electronic device” may broadcast network messages or “sending a request” to discover one or more available networks 130 (e.g., access points) or “find a connection point”);
receiving a response to the request from the network (Paragraph 37, Figure 2, step 208, the processing device or “electronic device” receives network identifying information (e.g., SSIDs) from one or more available networks 130); and
providing the certificate or credential to the network for authentication (Paragraph 38, Figure 2, step 212, the user selects one of the available networks and enters authentication information (i.e., providing credentials) for the selected network; the processing device or “electronic device”, in response to the network selection and authentication information entry, may transmit a message including the random MAC address and/or the authentication information to the privacy assistance component 122);
wherein the certificate or credential is used to map the new MAC address to the electronic device (Paragraph 36, any network connection related information (e.g., random MAC address…credentials) obtained by the computing device…is stored by the computing device in non-persistent memory of the computing device. Paragraph 37, when a connection is established between client and network (i.e., using the credentials provided), the MAC address of the client is stored in persistent memory and the MAC address along with authentication information is associated with the SSID with which the client connects).
One of ordinary skill in the art would have been motivated to combine the teachings of Nix with Tsirkin because the references involve sending credentials for authentication, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mapping of the new MAC address of Tsirkin with the teachings of Nix in order to enhance privacy of network connections on computing devices (Tsirkin, Paragraph 12).
Regarding claims 11, 21, the claims recite substantially similar subject matter. Claim 11 recites a processor. Nix disclosed a processor (Column 11, Lines 30-40, processor and recorded in memory for device 101). Claim 21 recites a computer readable medium. Nix disclosed a computer readable medium (Column 65, Lines 47-54, manipulation of signals by a processor within a data structure). As such, the claims are rejected under the same rationale.
Regarding claims 3, 13, the limitations of claims 1, 11, have been addressed. Nix and Tsirkin disclosed:
wherein the attribute set contains a unique identifier for the electronic device (Nix, Column 15, Lines 1-8, associated information for responder 101x is transferred in message 121, such as device identity).
Regarding claims 4, 14, the limitations of claims 3, 13, have been addressed. Nix and Tsirkin disclosed:
wherein the identifier is unique for one or more of a type of the electronic device (Nix, Column 25, Lines 32-66, unique identifier for device 101. If device is a medical device (i.e., type), then tag can include unique device identification); for the network operator; for a Wi-Fi operator; for a Carrier operator; for a network equipment manufacturer; or for an equipment vendor.
Regarding claims 5, 15, the limitations of claims 1, 11, have been addressed. Nix and Tsirkin disclosed:
wherein the attribute set includes a Wi-Fi client class for the electronic device (Nix, Column 37, Lines 37-50, device database records sets of device IDs, MAC address, and global operating class 130a (i.e., Wi-Fi client class) of the responder. Column 38, Lines 11-20, global operating class 130a specifies the settings a device 101 WiFi radio 101h will use with responder).
Regarding claims 6, 16, the limitations of claims 1, 11, have been addressed. Nix and Tsirkin disclosed:
wherein the network is a Wi-Fi network (Nix, Column 9, Lines 60-64, utilizing a WiFi access point).
Regarding claims 7, 17, the limitations of claims 6, 16, have been addressed. Nix and Tsirkin disclosed:
wherein the configuration request and configuration response are Device Provisioning Protocol messages (Nix, Figure 3a, showing DPP Configuration Request and DPP Configuration Response).
Regarding claims 9, 19, the limitations of claims 1, 11, have been addressed. Nix and Tsirkin disclosed:
wherein the certificate includes a hash of at least a portion of the attribute set (Nix, Column 15, Lines 9-24, sending a hashed value of Br 101a in message 122)


Claims 10, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Nix (US 10,169,587) in view of Tsirkin (US 2018/0248871) and Moore (US 2019/0149987).
Regarding claims 10, 20, the limitations of claims 1, 11, have been addressed. 
While Nix and Tsirkin disclosed multiple devices (Nix, Column 22, Lines 15-21), Nix and Tsirkin did not explicitly disclose providing the certificate or credential to a second electronic device associated with the electronic device for use by the second electronic device when authenticating to the network.
However, in an analogous art, Moore disclosed providing the certificate or credential to a second electronic device associated with the electronic device for use by the second electronic device when authenticating to the network (Paragraph 17, setting up a secondary device in circumstances where a first device is already setup in an environment where the first and second devices are located (i.e., associated). Paragraphs 47-52, Figure 4, a first device 102(1) is already set up. A second device 102(2) needs to be set up. The first device sends to the second device network credentials (step 408). The second device receives the network credentials from the first device (step 416) and accesses the network using the credentials (step 418). 
One of ordinary skill in the art would have been motivated to combine the teachings of Nix and Tsirkin with Moore because the references involve sending credentials for authentication, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the providing the credentials to the second device of Moore with the teachings of Nix and Tsirkin in order to simplify the set up process (Moore, Paragraph 58).

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451